Citation Nr: 1017503	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-05 159	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for hepatitis C. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1972 to July 
1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the Veteran's current diagnosis of hepatitis C is causally 
related to active service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5107, (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated June 2005 and 
August 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
June 2005 the Veteran was provided a "Risk Factors for 
Hepatitis Questionnaire" and a copy of the Veteran's 
completed questionnaire is in the claims file.  In addition, 
the Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment 
of the duty to notify or the duty to assist have prejudiced 
the Veteran in the adjudication of his appeal.  Therefore, 
the Board finds that the RO has satisfied the duty to notify 
and the duty to assist and will proceed to the merits of the 
Veteran's appeal.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the RO 
was not able to conduct a medical inquiry in the form of a VA 
examination, there is no credible evidence that the claimed 
disability may be associated with an established injury or 
disease in service.  Under these circumstances, a medical 
examination with medical opinion is not required.  

The Veteran has claimed entitlement to service connection for 
hepatitis C.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic disorder during service, then a showing of continuity 
of symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

The Veteran first claimed entitlement to service connection 
for hepatitis C in January 2005.  A November 2005 rating 
decision denied entitlement to service connection for that 
condition.  In January 2006 the Veteran submitted a Notice of 
Disagreement (NOD).  A Statement of the Case (SOC) was issued 
in January 2008 and in February 2008 the Veteran filed a 
Substantive Appeal (VA Form 9).

The Board notes that the Veteran has presented two 
alternative in-service explanations for his hepatitic C.  He 
has stated that he was either infected with hepatitis C as a 
result of the military's use of "air guns" to administer 
injections or during a blood transfusion he states was 
performed during an in-service surgery.  

The evidence in the claims file consists of service treatment 
records, VA treatment records, private treatment records and 
numerous statements from the Veteran.  The Veteran's 
pertinent service treatment records and post-service 
treatment records have been secured.  

The Veteran service treatment records are entirely negative 
for any complaints of or treatment for hepatitis C.  Service 
treatment records do reflect that in March 1975 the Veteran 
underwent an open reduction and fixation of a right radial 
fracture.  The clinical record indicates that the distal 
radial ulnar fracture was reduced, closed and that post-
operative there was a good reduction of the dislocation.  The 
clinical record does no indicate that the Veteran underwent 
any type of blood transfusion during this surgery. 

Post-service VA treatment records indicate that the Veteran 
was diagnosed with infectious hepatitis in May 1976 after his 
girlfriend had been diagnosed as probably suffering from 
hepatitis.  During that treatment he also reported that in 
1973 he was mainlining speed, but that he gave it up as it 
was difficult to get.  Another VA treatment record from 
September 1978 indicates that the Veteran wanted to be 
checked for and was diagnosed with infectious hepatitis.  VA 
treatment records from March 1981 and October 1985 indicate 
that the Veteran was assessed with hepatitis.  Those 
treatment records also indicate that the Veteran had been an 
intravenous drug user.  In January 1986 the Veteran underwent 
a rigid proctoscopy.  In an addendum to this file the 
treating physician noted that a review of the Veteran's chart 
revealed that the hepatitis profile in March 1981 was 
hepatitis-B surface antibody positive.  

The first evidence of hepatitis C is in August 1998, at which 
time a hepatitis C antibody test revealed a positive result.  
Treatment records subsequent to this time, including those 
from the Texas Department of Criminal Justice Health 
Services, consistently contain a history of hepatitis C.

When the Veteran was seen by the VA in September 1998 to rule 
out post polio syndrome, his history included intravenous 
drug abuse.  

In addition to treatment records the Veteran has submitted 
numerous written statements dating back to June 2005.  In 
these statements the Veteran has indicated that he was 
inoculated in service with jet injectors.  He has also stated 
that in March 1975 he received a blood transfusion during the 
course of an in-service surgery.  With regard to the reported 
history of intravenous drug use the Veteran has stated that 
he was forced to lie about using intravenous drug in order to 
get the VA to test him for hepatitis C.  

While the Veteran clearly has hepatitis C, in order to 
prevail on his claim, there must be evidence linking that 
condition to service.  In this case, since there is no 
evidence of any relevant treatment during service, there 
would have to be competent medical evidence linking the 
Veteran's hepatitis C to service by way of his exposure to a 
risk factor associated with hepatitis C. 

In this regard, and as mentioned above, the Veteran has 
asserted two possible risk factors.  First, he has asserted 
that upon entry into service, he was exposed to contaminated 
injectors that were used to perform immunizations.  The 
record does not establish that the Veteran even received any 
inoculation, much less inoculations received from injectors.  
Nevertheless, since the Veteran is competent to testify as to 
events that happened to him, i.e., the circumstances of his 
service, independent of what is contained in his service 
record, the Board will assume for the purposes of this appeal 
only, that the Veteran did receive inoculations by an 
injector.  38 U.S.C.A. § 1154(a). 

His assertion, however, that injector use caused his 
hepatitis C contains nothing more than conjecture as to 
possible events with no basis in established fact.  The 
contemporaneous service treatment records do not document any 
such contamination or any subsequent complaints or treatment 
for hepatitis C.  There is no evidence of record which would 
indicate that any equipment used was not properly sanitized 
or that persons who received previous injections, if any, 
were infected.  The Veteran's contention in this regard 
essentially amounts to speculation on his part.  

To the extent that the Veteran requests that the Board, 
without competent medical evidence that such injections 
somehow have caused him to be infected with the hepatitis C 
virus, accept his assertions regarding etiology, the Board 
may not do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Furthermore, according to the VA's Veterans Benefits 
Administration, while biologically possible, there have been 
no case reports of injector transmission of hepatitis C.  VA 
Fast Letter 04-13 (June 29, 2004).  

In the alternative, the Veteran has claimed that a blood 
transfusion during service is responsible for his hepatitis 
C.  As noted above, the Veteran's service treatment records, 
including records from his March 1975 surgery, are entirely 
silent for any mention of a blood transfusion.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
any evidence that it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Having accomplished that, the Board concludes that 
with regard to the Veteran's statements to examiner in which 
he claimed to have received a blood transfusion the Veteran 
is found to be not credible in light of the contradictory 
evidence in the service treatment records.  

Furthermore, the Board is also required to evaluate the 
credibility of the Veteran's statements in which he denied 
intravenous drug use.  Several times throughout the course of 
the Veteran's post-service treatment records he indicated 
having a history of intravenous drug use, most glaringly in 
May 1976 where the Veteran told a VA examiner that in 1973 he 
had been injecting himself with speed, but that he stopped 
because it was too difficult to obtain.  The specificity and 
regularity of the Veteran's statements to have been using 
intravenous drugs outweighs the Veteran's more recent claims 
that he was forced to lie to VA examiners in order to obtain 
testing for hepatitis C.  Therefore, the Board concludes that 
the Veteran is not credible with regard to those statements.

Furthermore, VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  See Allen 
v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  
Therefore, even assuming the Veteran contract the hepatitis C 
virus during his in-service intravenous drug use, service 
connection may not be granted on that basis. 

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
hepatitis C.  The Board finds that the evidence of record 
does not support the Veteran's claims to have undergone a 
blood transfusion in service.  Furthermore, there is no 
competent evidence indicating that the Veteran was infected 
with hepatitis C during in-service inoculations.  Finally, 
the Veteran's claims to have not engaged in intravenous drug 
use were not found to be credible.  Therefore, as there is a 
preponderance of evidence against the Veteran's claim, the 
benefit-of-the-doubt rule does not apply, and the Veteran's 
claim of entitlement to service connection for hepatitis C 
must be denied. See U.S.C.A. § 5107 (West 2002 & West Supp. 
2008).


ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


